Barnard, J.
This motion is founded on the complaint in the action, and an affidavit of plaintiff swearing generally that he knows the contents of the complaint, and that the same is true, and consent of the defendant Lawrence to the appointment of a receiver. The motion is opposed by the sheriff. The complaint was demurred to, on the ground that it did not state facts sufficient to constitute a cause of action.
The demurrer has been argued and sustained.
I am bound by that decision.
Motion denied, with $10 costs.